Citation Nr: 0720968	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-01 600	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral ankle 
disabilities.

3.  Entitlement to service connection for bilateral knee 
disabilities.

4.  Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to April 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision.  Pursuant to 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2006) and 38 C.F.R. § 
20.900(c) (2006), the Board has granted a motion for 
advancement on the docket in this case.  

At the April 2007 hearing before the undersigned, the veteran 
submitted additional evidence and waived review of the 
evidence by the RO.  38 C.F.R. § 20.1304.  

The issues of entitlement to service connection for bilateral 
ankle disabilities, bilateral knee disabilities and residuals 
of frostbite of the feet are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran is not currently shown to have PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection For PTSD

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the PTSD claim.  The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran alleges that he currently suffers from PTSD as a 
result of stressful experiences in service, in particular the 
events surrounding a court martial.  Service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

After a thorough review of the record, the Board has 
determined that the veteran does not have a current diagnosis 
of PTSD.  

Extensive records detailing the veteran's VA treatment 
include diagnoses of alcohol and cocaine induced mood 
disorder and psychotic disorder.  October 2003 chart entries 
noted the veteran's complaints of PTSD symptoms and his 
report that the symptoms began after the court martial; 
however, the assessment was psychosis, not otherwise 
specified.  

A February 2004 progress note indicates that the veteran 
requested psychological testing because he related his 
current psychiatric symptoms to having been court martialed.  
A clinical psychologist noted that the score on the validity 
scales suggest that this was an inaccurate profile due to 
either "consciously faking bad or a cry for help," and 
thus, the clinical scales were to be evaluated with caution.  
The results were considered consistent with the veteran's 
psychiatric diagnosis of psychosis. 

A February 2005 chart entry noted the veteran's complaints of 
PTSD symptoms in the form of nightmares and flashbacks about 
his court martial, as well as paranoid thought content.  The 
Axis I diagnoses included PTSD, chronic with delayed onset.

Records dated in March 2005 detail a meeting with the veteran 
to discuss the results of diagnostic testing performed with 
regard to depression, anxiety and PTSD.  With regard to PTSD, 
the veteran endorsed having been exposed to two potentially 
traumatic events in his life, including a serious accident 
and the sudden, unexpected death of a friend.  He also 
described living through a very stressful event, the court 
martial while in service.  It was noted that the veteran's 
score was above the cutoff that is indicative of PTSD; 
however, his symptoms related primarily to the court martial 
rather than to an event that involved actual or threatened 
death or serious injury and to which his response involved 
intense fear.  Thus, those symptoms were considered to 
represent a stress-related emotional response rather than 
symptoms of PTSD.  

In December 2006, the assessment was depressive disorder, 
"probably" largely alcohol and cocaine induced.  A mental 
health screening conducted that month was considered 
"negative" for PTSD.  

In January 2007, the Axis I diagnoses included depressive 
disorder and cocaine and alcohol dependence.   

With regard to the first element of the claim, a diagnosis of 
PTSD, there is a February 2005 chart entry noting an Axis I 
diagnosis of PTSD; however, there are several other entries 
which discount that diagnosis.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22 (1998); Owens v. Brown, 7 Vet. App. 429 
(1995).  Whether a physician provides a basis for his medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that diagnosis offered in February 2005 is 
less probative than the diagnosis offered in March 2005 which 
related the veteran's reported symptoms to a stress-related 
response, rather than to PTSD.  That opinion was based on a 
review of psychological testing and included a discussion of 
why the criteria for PTSD had not been met.  The February 
2005 diagnosis did not include that testing or level of 
discussion.  

As a current diagnosis of PTSD has not been confirmed, there 
is no basis upon which service connection may be established, 
and the question the sufficiency of the claimed in-service 
stressor and whether there is a link between the current 
symptoms and an in-service stressor are all rendered moot. 

Though the Board recognizes that the veteran sincerely 
believes that he suffers from PTSD, the credible medical 
evidence of record does not support that contention.  The 
only evidence of record in support of the veteran's 
contention is his own opinion.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  As a layperson, the veteran is not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski,  2 Vet. App. 492 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. §  
5107(b) is not for application.  See Gilbert, 1 Vet. App. at 
49.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a letter dated in October 2003, prior to the rating action 
on appeal, VA notified the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the his possession.  
With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required the Board finds that the that claim is being denied, 
therefore there can be no possibility of prejudice to the 
veteran even if he was not informed of the same.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the claim decided herein.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  All relevant, identified, and 
available evidence has been obtained, and neither the veteran 
nor his representative has referred to any additional, 
unobtained, relevant, available evidence.  

In September 2003, the RO determined that the veteran's 
service medical records are unavailable, all efforts to 
obtain the records had been exhausted and any further efforts 
would be futile.  Per that finding, the veteran was advised 
of that determination via telephone.  In cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The analysis in this case has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  Russo v. Brown, 9 Vet. 
App. 46 (1996). 

The Board finds that a VA examination is not necessary to 
determine whether the claimed PTSD is related to service.  In 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Since the Board finds that there is no medical evidence of a 
current diagnosis of PTSD, the standards of McLendon are not 
met in this case.  Accordingly, the Board finds that no 
further action is necessary to meet the duty to assist 
requirements.

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.

ORDER

Service connection for PTSD is denied. 


REMAND

Further development is needed as to the issues of entitlement 
to service connection for bilateral ankle disabilities, 
bilateral knee disabilities and residuals of frostbite of the 
feet. 

The veteran contends that he injured both ankles in service 
and his current ankle and knee problems are related to those 
injuries.  A September 2003 VA treatment record noted a 
history of ankle fractures "20 years ago."  X-ray studies 
revealed mild chronic deformities distal left tibia and 
fibula "presumably related to old fractures."  A December 
2003 record noted a history of fractured right ankle in 
service and includes a diagnosis of probable bilateral 
tendonitis of the knees.  

In addition to his testimony, the veteran submitted an 
October 2003 statement from his wife to the effect that the 
veteran fractured his right ankle during service.  

With regard to the claimed frostbite, the veteran testified 
that it occurred during training in Germany, but he did not 
seek immediate treatment.  A December 2006 VA consultation 
noted the veteran's report of prior cold injury in service 
and an assessment of "symptoms at toes suggestive of 
previous cold injury."  

The current diagnoses and etiology of the residuals of the 
claimed knee, ankle and frostbite injuries are unclear.  
Given the evidence of record, and the absence of the 
veteran's service medical records, the Board finds the duty 
to assist requires that the veteran be provided VA 
examinations in connection with these claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 79.  

In addition, the veteran should be provide appropriate notice 
as to the claim of service connection for the bilateral knee 
disabilities on a secondary basis.  38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to the claims for service connection for 
bilateral ankle disabilities, bilateral 
knee disabilities and residuals of 
frostbite of the feet on a direct basis 
and for service connection for bilateral 
knee disabilities as secondary to the 
ankle disabilities.  

2.  Thereafter, schedule the veteran for 
a VA orthopedic examination to determine 
the current nature and likely etiology of 
the claimed knee and ankle disabilities.  
The claims folder and a copy of this 
remand must be provided to the examiner 
in connection with the examination.  
Based on the examination and review of 
the claims folder, the examiner should 
offer an opinion as to the following:

(a)	whether any currently diagnosed ankle 
disability is at least as likely as 
not related to service, to include the 
claimed in-service ankle injuries.  
(b)	whether any currently diagnosed knee 
disability is at least as likely as 
not related to service.  If not, the 
examiner should opine whether any 
currently diagnosed knee disability is 
at least as likely as not caused or 
aggravated by any currently diagnosed 
ankle disability.  

The examiner should offer a complete 
rationale for any opinion provided. 

3.  Schedule the veteran for a VA Cold 
Injury examination to determine the 
nature and etiology of any cold injury to 
the feet.  The claims folder and a copy 
of this remand must be provided to the 
examiner in connection with the 
examination.  The physician should 
provide a diagnosis of the veteran's 
current residuals of a cold injury, if 
any.  The physician should also provide 
an opinion as to whether there is at 
least as likely as not that any currently 
demonstrated residuals of a cold injury 
are related to service.  

The examiner should offer a complete 
rationale for any opinion provided. 

4.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


